Sognier, Judge,
dissenting.
I respectfully dissent. This case deals with application of the collateral estoppel doctrine when a defendant has been acquitted at a prior trial. It does not deal with the rule relating to admissibility of evidence of similar transactions, applied by the majority, and contrary to the statement in the majority opinion, Felker v. State, 252 Ga. 351 (314 SE2d 621) (1984), did not relax application of the collateral estoppel doctrine in cases involving sexual offenses.
The collateral estoppel doctrine provides that when an issue of ultimate fact has once been determined by a valid and final judgment, that issue cannot again be litigated between the same parties in any future lawsuit. Moore v. State, 254 Ga. 674, 675 (333 SE2d 605) (1985); Riley v. State, 181 Ga. App. 667, 668 (1) (353 SE2d 598) (1987); Lucas v. State, 178 Ga. App. 150 (342 SE2d 377) (1986). “In Moore v. State, [cit.], the Georgia Supreme Court held that evidence of prior criminal misconduct on the part of a defendant which would otherwise be relevant and admissible to prove identity, motive, bent of mind, or course of conduct is rendered inadmissible under the doctrine of collateral estoppel where the defendant has been tried and acquitted of the alleged prior offense.” Banks v. State, 185 Ga. App. *7851, 852 (366 SE2d 228) (1988). (Emphasis supplied.)
There is no question in the instant case that the State was attempting to relitigate the alleged rape of which appellant had been acquitted in Florida. The State was allowed to call Janice Wheaton, the alleged victim in the Florida case who testified that appellant entered her apartment, got on top of her, and raped her. The detective who investigated the Florida case was allowed to testify that he came to Georgia to testify because “I felt that a criminal got off at the preceding trial in Jacksonville, and I felt that the man needed to be placed somewhere where he could not rape any more women.” (Emphasis supplied.) It should be noted in this regard that appellant in the instant case was not charged with rape. If the testimony quoted above leaves any doubt that the State was relitigating the Florida rape case, that doubt was dispelled by the prosecuting attorney’s question to Wheaton: “At what point in time did you realize that the person that . . . was raping you, was Raphael Salcedo [appellant]?” (Emphasis supplied.) Further, in her closing argument the prosecuting attorney stated that “[t]he man you have before you is a rapist,” and “there is no doubt in my mind that she [Wheaton] was raped by this man.” (Emphasis supplied.) Such statements by the prosecuting attorney and the testimony of Wheaton demonstrate clearly a blatant attempt by the State to relitigate the Florida case and establish that despite appellant’s acquittal in Florida he did, in fact, rape Janice Wheaton. This is not permitted under the holdings in Moore, Riley, Lucas and Banks, supra. “A defendant’s guilt ‘may not be proved by showing the commission of other crimes to prove that the accused has a criminal nature.’ [Cit.]” Felker, supra at 359 (1(a)).
Since the only apparent purpose of the State’s relitigation of the alleged rape in Florida was to show that appellant was a person of bad character, I would reverse his conviction. “The fact that there is other sufficient evidence to convict does not make the error harmless; rather, the test is whether the evidence may have influenced the jury’s verdict.” Moore, supra at 677. In my opinion, no one could honestly say that evidence of the alleged rape in Florida did not influence the jury’s verdict.
Lastly, I would like to point out that the majority opinion sub silentio overrules Banks, supra, authored by Presiding Judge Banke; Riley, supra, authored by Judge Carley; and Lucas, supra, authored by Judge Benham. Hence, I dissent to the failure of the majority opinion to specifically overrule those cases.
I am authorized to state that Chief Judge Birdsong, Judge Pope, and Judge Benham join in this dissent.
*8Decided July 1, 1988
— Rehearings denied July 14, 1988 and July 22, 1988 —
James E. Malone, Dennis C. O’Brien, for appellant.
Robert E. Wilson, District Attorney, Nelly F. Withers, Eleni Ann Pryles, Assistant District Attorneys, for appellee.